This was an action by the appellant against the appellee's decedent to recover the possession of certain real estate and for damages. The complaint was answered by a general denial. The appellee also filed a cross-complaint to which there was an answer in general denial. The cause was submitted to a jury for trial resulting in a verdict against the appellant on its complaint and for the appellee upon the said cross-complaint. Later there was a motion for a venire de novo and a motion for a new trial. Each of these was overruled on the 29th day of June, 1935, at which time the trial court entered its final judgment that the appellant take nothing by its complaint and that the appellee recover the sum of $150.00 against the appellant on the said cross-complaint. The judgment was in accordance with the verdict. This appeal was then prayed and sought to be perfected.
We do not deem it necessary to set out the alleged errors relied upon by the appellant for reversal for the reason that the appellee has filed a motion to dismiss this appeal, which we must sustain. The motion to dismiss is supported by the record, which affirmatively shows that the transcript was not filed in the clerk's office of this court within the time fixed by law. The proceedings became a finality in the trial court on June 29, 1935, thus starting the running of the statute. The transcript was not filed in the clerk's office until December 27, 1935, which was one day too late under the longest period of time allowed by law. This court does not have jurisdiction of this appeal except to order a dismissal, which is now done.
Appeal dismissed. *Page 420